             Case 2:19-cv-00986-FMO-SK Document 55 Filed 01/16/20 Page 1 of 3 Page ID #:670


            1    BRIAN M. LUTZ, SBN 255976
                   blutz@gibsondunn.com
            2    MICHAEL J. KAHN, SBN 303289
                   mjkahn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendants
            7
            8                          UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
          10
          11     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          12     Situated,                               DEFENDANTS’ OPPOSITION TO EX
                                                         PARTE APPLICATION FOR ORDER
          13                       Plaintiff,            EXTENDING TIME FOR
                                                         INTERNATIONAL SERVICE OF
          14           v.                                PROCESS
          15     WIRECARD AG, MARKUS BRAUN,
                 BURKHARD LEY, ALEXANDER
          16     VON KNOOP, JAN MARSALEK, and            Hearing:
                 SUSANNE STEIDL,                         Date:      TBD
          17                                             Time:      TBD
                                   Defendants.           Place:     Courtroom 6D
          18                                             Judge:     Hon. Fernando M. Olguin
          19                                             Action Filed:   February 8, 2019
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION
                                    CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 55 Filed 01/16/20 Page 2 of 3 Page ID #:671


            1          The Court should deny Plaintiff’s fourth request for an extension of time to
            2    serve the Individual German Defendants, this time until more than a year after this
            3    action was filed in February 2019. Plaintiff contends “that the Individual German
            4    Defendants have likely already been served.” Dkt. 54-1 at 1. If Plaintiff receives and
            5    files confirmation from the German Central Authority that service was effected on any
            6    of the Individual German Defendants prior to the Court-ordered deadline of January
            7    15, 2020, then Defendants of course do not object to any such Defendant being part of
            8    this action. Dkt. 51.
            9          But Defendants do object to another extension of the deadline to serve any
          10     Defendant who has yet to be served. Plaintiff served Wirecard in Germany in early
          11     November 2019. Dkt. 52. Plaintiff offers no explanation why he needs more than four
          12     months’ additional time to serve the remaining Defendants. Nor does Plaintiff explain
          13     why the Individual German Defendants even need to be part of this action, and why he
          14     cannot proceed solely against Wirecard. Plaintiff thus has failed to provide “good
          15     cause” for why this Court should grant another service extension. No further
          16     extensions should be given, particularly given that this case never should have been
          17     brought in a U.S. court in the first place. See Dkts. 39 at 2; 42 at 1; 49 at 1. Plaintiff’s
          18     ex parte application should be denied.
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                  1
Crutcher LLP                DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION
                                    CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 55 Filed 01/16/20 Page 3 of 3 Page ID #:672


            1    Dated: January 16, 2020
            2
                                                   GIBSON, DUNN & CRUTCHER LLP
            3
            4
                                                   By: /s/ Brian M. Lutz
            5
                                                       Brian M. Lutz
            6                                          Michael J. Kahn
                                                       555 Mission Street, Suite 3000
            7                                          San Francisco, CA 94105-0921
                                                       Telephone: 415.393.8200
            8                                          Facsimile: 415.393.8306
                                                       blutz@gibsondunn.com
            9                                          mjkahn@gibsondunn.com
          10
                                                       Attorneys for Defendants
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                 2
Crutcher LLP               DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION
                                   CASE NO. 2:19-cv-00986-FMO-SK
